Title: James Madison to John H. J. Browere, 4 August 1828
From: Madison, James
To: Browere, John H. J.


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    
                                
                                Aug. 4. 1828
                            
                        
                        I have recd. yr. friendly letter of July the 26th. & Mrs. m partakes with me the pleasure given by
                            the prospects with wch. you are pursuing your professional objects. Should you find it convenient, in your meditated trip
                            to the South, to let us see you at Montpellier, you will have a proof in the welcome given that you retain the good
                            will, which you seem so much to overvalue. In the mean time accept a sincere expression of it
                        
                            
                                
                            
                        
                    